Citation Nr: 0330589	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-01 828	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for body aches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from November 1959 
to February 1962 and from October 1990 to July 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the RO 
which denied the veteran's request to reopen his claim of 
service connection for body aches.

The Board observes that in June 2002, the RO determined that 
new and material evidence had been submitted to reopen the 
claim of service connection for body aches.  They, however, 
denied the claim of service connection for body aches.  
Irrespective of the RO's action (the reopening of the claim) 
in June 2002, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for body aches, to include as due to an 
undiagnosed illness.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the Board has recharacterized the issues 
as stated on the cover page.  


REMAND

As noted above, the veteran had two periods of active 
service.  A review of the record reveals that the veteran's 
service medical records from his first period of service 
(November 1959 to February 1962) have not been requested and 
has not been associated with the claims file.  The Board 
must ensure that an adjudication of the present issue on 
appeal is based on a complete record.  Therefore, the RO 
should obtain the veteran's complete service medical records 
from his first period of active service.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Record Center (NPRC) and 
request that they provide the veteran's 
complete service medical records for his 
first period of service from November 
1959 to February 1962.  The RO should 
also contact the veteran and give him an 
opportunity to submit any medical 
records from his first period of 
service.

2.  With respect to the veteran's claim 
of whether new and material evidence has 
been submitted to reopen the claim of 
service connection for body aches, to 
include as due to an undiagnosed 
illness, the RO should send the veteran 
a letter that complies with the 
notification requirements as discussed 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and which 
is consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

3.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




